DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the numbers and arrows in figures 1-3 are not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the phrase "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)
Claim the 6 recites the limitation "the welding means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the welding unit”.
Regarding claim 9, the phrase "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACKLUND et al. (US 3,665,522) in view of BOCKS et al. (EP 3,130,447; citations to English translation attached).
	Regarding claims 1 and 9, BACKLUND teaches a heat welding unit for a waterless toilet that can contain plural tubes comprising welding jaws with a PTFE (Teflon) covering (col. 4, lines 61-69; col. 5, lines 7-13; figs. 2, 9, 10, and 13).  BACKLUND does not teach the PTFE covering is a detachable cover.  BOCKS teaches another method for air tight heat sealing with a welding bar having a PTFE strip thereon (paras. 2, 4, 17, and 18), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a detachable PTFE cover of BOCKS as the cover of BACKLUND because it would reduce the cost associated with removing an outer coating material from a seal bar (BOCKS; paras. 3-4).

	Regarding claim 3, BOCKS teaches the covers comprise frame elements 25 having plug-in means in apertures of the welding jaws (paras. 18-22; fig. 4).
	Regarding claim 4, PTFE strips can be cut to length.
	Regarding claim 6, while BOCKS does not teach that the tape is single-beaded, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such because making unitary has been held per se obvious (MPEP 2144.04), and single-beaded tapes were common PTFE tapes at the time of the invention.
	Regarding claim 7, BOCKS teaches the covers comprise hooks that can flexibly latch (para. 27).
	Regarding claim 8, BOCKS teaches an indentation in the jaw where a tool could detach by levering the cover from the jaw (side space; fig. 4).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of DAMM et al. (US 2010/0282417).
	Regarding claim 5, BOCKS does not teach woven glass fabric as the base of the PTFE tape used.  DAMM teaches a lamination method utilizing PTFE bands (tape), where using woven glass fiber coated with PTFE is utilized (para. 22), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize woven glass fabric coated with PTFE because there would have been a reasonable expectation that utilizing a woven glass fabric coated with PTFE would produce the same results as the coated tape of BOCKS.




Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a single beaded tape as the welding means for separating, or cutting and welding, or connection by fusing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. POTTS (US 2,671,906), MORRIS (US 2016/0324377), EKRUT (US 3,401,409), COUPER (US 3,452,368), and WINTERS (US 3,648,302).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745